Title: To Benjamin Franklin from ———, 10 May 1757
From: ——
To: Franklin, Benjamin


The accurate determination of longitude by a ship at sea long remained an unsolved problem. Several theoretically possible methods were advanced during the two centuries and a half after Columbus, but when put to actual test none proved both practicable and sufficiently reliable to serve the needs of mariners, especially of those embarked on long east-west voyages, such as the crossing of the ocean. So urgent did the matter become that several large prizes were offered for the discovery of an accurate and usable method. Among these the British Parliament offered in 1714 a prize of £20,000 for any method capable of determining a ship’s longitude within half a degree, with proportionately smaller prizes for methods of lesser exactitude; grants were also provided to assist promising experiments. The act placed the administration of the scheme in the hands of commissioners commonly called the Board of Longitude.
The most promising method—and the one which ultimately won the prize—was by the construction of a timekeeper more reliable than any previously built, which, once set to accord with the local time at some point of known longitude, such as the Royal Observatory at Greenwich, England, could be carried on shipboard and compared with the local time at sea as found by celestial observation. The time when the sun or moon, for example, will be at a certain position in the sky at Greenwich on a given date can be predicted and set down in a table prepared in advance, and, since the earth revolves through one degree every four minutes, it becomes a simple calculation to convert the difference between Greenwich and local ship’s time into degrees, minutes, and seconds of longitude east or west of Greenwich.  That is, it is a simple matter if the timekeeper is unaffected by the ship’s motion, even in a heavy storm, or by changes in temperature, humidity, gravity (at different points on the earth’s surface), or other external conditions. It may gain or lose somewhat if that gain or loss is constant and has been ascertained in advance, but it must not fluctuate erratically. To determine the longitude of a ship within half a degree, after six weeks at sea, the timekeeper must be accurate to approximately three seconds a day throughout the voyage. And an error of considerably less than half a degree in determining a ship’s position in unpropitious weather has often spelled disaster. At the time of the Act of 1714 no timekeeper made could come close to meeting these conditions when taken to sea.
Inevitably the huge rewards offered by Parliament attracted the attention not only of mathematicians and ingenious mechanics, as they were intended to do, but also of cranks and visionaries, some of whom were as sure that they had solved this problem as they were that they could square the circle or create perpetual motion. The unknown writer of this letter to Franklin may indeed have been something of an ingenious mechanic, as he clearly esteemed himself to be, but even if one discounts heavily his inability to express himself with entire clarity, it seems necessary to class him with the many enthusiasts who bombarded the Board of Longitude with unworkable schemes for solving not only the problem officially before it but others quite outside its province.
It is an interesting coincidence, however, that the man who ultimately did win the parliamentary £20,000 for his chronometer, John Harrison (1693–1776), was at this very time completing one of his preliminary models in England and planning the device, finished in 1759, which won him the first half of the grand prize. And there is perhaps a touch of irony in the fact that Harrison, the son of a Yorkshire carpenter with virtually no formal education, could not put his ideas on paper any more effectively than could Franklin’s Philadelphia correspondent. There is no evidence that Franklin ever brought this letter to the attention of the Board of Longitude after he reached England. He did, however, pay Harrison 10s. 6d. on Dec. 1, 1757, “to see his Longitude Clock.”
 
Worthey Sir
Philada. May 10th. 1757
Not Haveing the Happiness of your Acquaintance I have at the instigation of Some of My Freinds and your Acquaintance Made bold to beg one Favour of you that is when in England to Lay this Letter before the Royal Society which is to give them to under Stand that I have invented and try’d a Clock and have made a watch up of the Same Motion as the Clock which I Give this Name too for a Sort of a Description of its moving Power; its a Geometrical Celendrical Concave Triangle Horizontial Watch or Clock. I have taken the Clock Slung or Suspended it by a String and twist or work it how you will it goes as unaltriable as a fix’d Clock. The Way I first Discoverd it was indeavouring to Correct the Disadvantages of Common and Horizontial Watchess which are Great. Not only this I have Discovird but Have found a Principal or Cause in Nature to make a machine that will Go of its owne Cause for Stop your the wheel take your finger away it goes but When I add more wheels so as to make minutes Hours and Seconds it Stops but am in hopes by the Blessing of Almighty God—to bring it in a Short time to Perfection So as to Move on the Same Cause of the Watch and Clock for I Can Make the Watch as Well as the Clock Strike true Seconds. I have further invented a Watch or improved one So as to make it wind it Self up as it Goes. This I found out When apprentice as Well as a Collet for turning Watch or Clock Wheels Which were I in England as the work Men was to See it their is None of them but would Give a Guinea a Peice for it Saves a man half his Time in makeing a Clock or Watch for it fits Different Size arbours and Never Casts them. What has made me So Shy of Not Communicating it before was this my Good Friend Ls Es I Shewe’d it to being a Curious man he Directley Privateley went to work and Sett others and Came to me for a Second Sight but Luckeley I Gest what he was after and was Confirm’d for then he Said he would Get a Patent for it but Wee Should Go halves in the Profit but their is No trusting Such men When one Detected in so base an Action. I have made a Great Number of Machines of one kind or other for the Despatch of Work that Would be too tedious to Mention time being Short. The afforesaid Ls Es thought to Amuse me out of Gilding and Polishing Which I have Brought to a Great Perfection and Said it was for a freind of his in Carolina but I repaid him in his owne Kind and Gave him the Receip he Gave me and Says he I told you I knew how to Do it as Well as you and So thought to Gett Some of my Practical Remarks but Was Mistaken for I had Receive’d an affront from a bigots of ED of my owne Profesion about the trifeling Dial. I Must Acknowledge he is a better Nitting Nedle Case Maker than a Clock Watch or mathematical instrument Maker Witness Govenor Tinker Reflecting telescope Which I made a New Mirror and alterd the focus of the Glassess he Spoild. Excuse me for this affront has Cause me to Ask the fa[vour] of the Gentlemen of the Society. NB Ls Es intended the Gilding &c for E, d. What is ment by the Perpetuial Motion and Londitude and what Reward for I am Determind Never to Stir on uncertanties being in a Good Trade at Present but will Lett them Die With me if they Cannot make it Worth my Wile to emprove to their Desir’d Satisfaction Which if I am Incouragd I am in No Doubt but by the Blessing of Almighty God I Shall in Due time do for I Can Say I Never Craved a favoir of the almighty God of Wisdom but in Due time I had my Desired end answer’d. Now Gentlemen Ile Give you as Plaine a Description of my Clock and Watch as I Dare Venture at Present.
  
This I first made goe with two Globs and two Triangles but Now Goes With a Single of Each for the more Convenencey of Putting it into Watch Work.
Now Gentlemen I have Given you a Draught of it Exacttley How I Draw it on Steel and Brass and file and turn it Putt it to Geather and it shall ware time out of mind for Letts Reason a Common Watch has two Braking Pins Which Causess it to Hurrey and Go So much faster at Some times and So Slow at others. The Horizontial ones has remedyd this Misfortune but has one as Great that is if they are un[illegible] in Winding She Will Stop a Little [Dirtey?] is the Same and the Worst Take of[f] the Regulating Spring or you Cannot move the Celinder. If you Press the Wheel so as to Break it and the Nex thing It is not till further [sic] for I shall Describe my owne but this I can assure you this of mine is Such that it moves So Light that your 1 or 2 Pinion Shall be wore out Sooner than the Regulating Cause that is the Triangles and Globes besides the force Given is Such that Without the Regulating Spring you Cannot Stop them. No Longer than you hold your finger or Point against the Moveing Cause though I make it Go true time without a regulating Spring I mus Needs Say that if you Saw one you would Say as Samuel Kirk said the most ignorant man in the World Would be Convins’d its So Demonstriable to Sight that I Cannot Describe it With my Pen. You Can No more Err in Makin the Size of Each triangle and Globe than in Makeing a Pinion of 6 to a Wheel of 48 for to Make it Ware well it must be the Height of [illegible] and an [?] but How to Regulate this. [Remainder missing].
